Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status

2.	This communication is in response to the application filed on 10.13.2020. Claims 1-7 are pending.
Oath/Declaration

3.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority / Filing Date

4.	Applicants’ claim for priority of US Application filed on 10.10.2019 is acknowledged. The Examiner takes the US Application date of 10.10.2019 into consideration. 
Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: entering transaction information about the transaction;

Limitation 2: writing the transaction information; 

Limitation 3: scanning the merchant code at the merchant by the customer;

Limitation 4: sending the transaction information and a request to authorize payment to the customer; 

Limitation 5: authorizing the payment of the transaction by the customer; 

Limitation 6: deleting the transaction data.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Entering transaction information about the transaction; writing the transaction information; scanning the merchant code at the merchant by the customer; sending the transaction information and a request to authorize payment to the customer; sending the transaction information and a request to authorize payment to the customer; authorizing the payment of the transaction by the customer; deleting the transaction data (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by the Federal Circuit as an abstract idea (see Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Entering transaction information about the transaction; writing the transaction information; scanning the merchant code at the merchant by the customer; sending the transaction information and a request to authorize payment to the customer; sending the transaction information and a request to authorize payment to the customer; authorizing the payment of the transaction by the customer; deleting the transaction data, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been identified by the Federal Circuit as an abstract idea (see Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claim 1, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se using a POS device for implementing payment of a transaction) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the POS device) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology. The additional elements do not:

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 
apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claim 1, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that it is conventional and well-known to use a computing device for “entering, writing, scanning, sending, authorizing, deleting”, and etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 2-7 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the 

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Giraudo, Pub. No.: US 2021/0065471 A1 in view of Rellas et al., Pub. No.: 2014/0201100 A1.

As per claim 1, Giraudo discloses a method of implementing payment of a transaction between a merchant and a customer [see at least the abstract (e.g. a host device, where it is used to identify a merchant; and a payment method linked to the user's account)] comprising: 

entering transaction information about the transaction at a merchant point-of-sale (POS) device [as illustrated in FIG. 21 (e.g. database for mapping users to user information, merchants to merchant information, and transactions to transaction information)]; 

writing the transaction information to a memory location in a processing system, wherein the memory location is associated with a merchant code [see at least ¶0025 (e.g. shopping cart (or basket) may include intelligence, such as a processor, memory, transceiver(s), scanner, display, and input device, where the scanner (either alone or together with other technology) is configured to identify items that have been placed into the cart (or basket)), as illustrated in FIG. 4, and ¶0072 (e.g. processor 34, memory 36, input 38, and transceiver(s) 50. In one embodiment of the present invention, the memory 36 may be configured to store a mobile application (e.g., downloaded from the host device, a third party, etc.), data on the first party (e.g., their account and information linked thereto (e.g., user name, password, biometric data, payment method, etc.), data on the second party (e.g., their name, address, telephone number, transactions offered, pending transactions, etc.), data that can be used to identify a second party based on location information (e.g., at least one location, proximity data, etc.), and/or at least one authorized location (e.g., for the first party, the second party, etc.). The transceiver(s) may be configured to communicate with the host device via the WAN and to communicate with other devices in order to acquire location information and/or determine a user's location.)]; 

scanning the merchant code at the merchant by the customer using a customer device [see at least ¶0130 (e.g. a processor 2302, a memory 2304, at least one transceiver 2306 (e.g., Bluetooth, RF, WiFi, etc.), a display 62, and an input device 63 (e.g., keyboard, touchscreen, etc.), wherein the transceiver(s) 2306 allows the cart to communicate with the mobile device 30, the merchant device 70, and/or the host device 10, the memory 2304 stores data, e.g., code for the processor 2302, items available for purchase (e.g., names, prices, location, etc.), items placed into the cart (e.g., names, prices, running total, running weight, etc.), customer data (e.g., customer name, etc.), etc., and the display 62 and input device 63 are used, respectively, to provide information to and receive information from the first party. The cart may also include a scanner 2308 (or the like) for identifying items that have been (or are being) placed into the cart. As stated above, FIG. 25 is merely exemplary, and a cart having fewer, additional, or different components (e.g., an optical recognition device (e.g., camera) instead of a scanner, multiple memory devices, etc.)), and as shown in FIG. 25]; 
see at least ¶0008 (e.g. Information provided by the mobile application (e.g., user name, password, etc.) can then be used to identify an account, which is preferably linked to at least one payment method (e.g., user's credit card, user's debit card, user's PayPal™ account, user's host account, etc.). The application then provides the host device with other information, such as biometric data on the user, location information (e.g., the mobile device's location, information that can be used to determine the mobile device's location, etc.), time, etc., which can be used to authenticate the user (e.g., determine whether the user is authorized to use (or is associated with) the identified account) and identify a second party (e.g., a particular merchant)), ¶0063 (e.g. one payment method (e.g., user's credit cart, user's debit card, user's PayPal™ account, user's account on the host device, etc.). Other information, such as biometric data on the user, location information (e.g., the mobile device's location, information that can be used to determine the mobile device's location, etc.), time, etc., may be received from the mobile application and used (e.g., by the application 14) to authenticate the user (e.g., determine whether the user is authorized to use (or is associated with) the identified account, determine whether the user is at an authorized location, etc.) and identify a second party (e.g., a particular merchant)), and ¶0072]; 

Giraudo discloses all elements per claimed invention as explained above. In addition, Giraudo discloses by placing connectors in both the front and the rear, carts can be nested, at traditional done, creating a continuity for power and information (i.e., a first cart's front connector is connected to a docking station, a second cart's front connector is connected to the first cart's rear connector, etc.). This would allow each cart (or a battery thereon) to be charged and to receive and/or transmit information to the merchant device (e.g., updating software to the cart (e.g., available items, prices, locations, etc.), downloading data (e.g., purchases made via the cart, customers using the cart, etc.), etc. By way of another example, the cart itself may be a small, hand-held basket (see FIG. 24) as opposed to a wheelable shopping cart [see at least ¶0129].

Furthermore, Giraudo discloses information that are provided by the mobile application and stored in the database 16 (e.g., user name, password, etc.) can then be used to identify the first party's (user's) account, which is preferably linked to at least one payment method (e.g., user's credit cart, user's debit card, user's PayPal™ account, user's account on the host device, etc.). Other information, such as biometric (e.g., determine whether the user is authorized to use (or is associated with) the identified account, determine whether the user is at an authorized location, etc.) and identify a second party (e.g., a particular merchant) [see at least ¶0063]. 

Giraudo does not explicitly disclose authorizing the payment of the transaction by the customer using the customer device; and deleting the transaction data written to the memory location. However, Rellas authorizing the payment of the transaction by the customer using the customer device [as illustrated in FIG. 56, which illustrates the flow and architecture of the payment process 5600 associated with system, in connection with (as part of or before or after) a placed order or other transaction 5602, a consumer 5604 can also send payment information 5606 or a permission 5608 (or both) to authorize the processing of a payment 5610 from the account 5634 of the consumer at the credit card service 5633 to the bank account 5630 of the merchant 5612 associated with the transaction. The payment information can be provided directly 5616 to the payment processor 5614 (connection 4 in FIG. 3), or indirectly 5618 to the payment processor 5614 through the store or merchant, or indirectly to the payment processor 5614 through the host servers 5622 to the payment processor 5614, for example.]; and deleting the transaction data written to the memory location [see at least ¶0325 (e.g. POS menu 3714 contains standard POS buttons for individual transactions, such as exit transaction, delete transaction, start transaction, manual input, "cash, credit, check or other form of payment" (for those transactions that are not through the user application), and finalize transaction, among others. In some cases, the standard POS buttons allow store managers to close out the totals for the day's purchases)]. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Rellas in order to provide a user of a mobile device who is delivering an ordered product from a store to a customer at a location can confirm that the customer is a proper person to receive the ordered product [see Rellas: summary of the invention]. 


As per claim 2, Giraudo discloses wherein the merchant POS device is a processing device implementing a POS application [as illustrated in FIGs. 3 and 4, ¶0061 and ¶0062].

As per claim 3, Giraudo discloses wherein the merchant POS device is a processing device accessing a POS web service [as illustrated in FIG. 3 (e.g. via the web server 12), and FIG. 4, ¶0063].

As per claim 4, Giraudo discloses wherein the customer device is a mobile processing device. [see at least the abstract, as illustrated in FIGs. 1-3]

As per claims 5-7, Giraudo discloses wherein the code is a QR code, the QR code is a static code used for all merchant transactions, the QR code is a dynamic code used for the transaction [see at least ¶0093 (e.g., barcode, etc.), ¶0095 (e.g. (e.g., a unique barcode (or ID) for the item, recipient data (e.g., name, address, etc.)), ¶0103 (e.g. a unique barcode 1410), ¶0128 (e.g. barcode technology (e.g., together with weight, etc.) can be used to identify individual items that are being placed inside the cart (e.g., similar to current self-checkout stations, etc.)), and ¶0135].

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687






















GA/Primary Examiner, Art Unit 3627